Title: To James Madison from Edmund Randolph, 12 September 1788
From: Randolph, Edmund
To: Madison, James


My dear friendRichmond Sep. 12. 1788.
The mail has brought me this evening a resolution concerning the Scioto lands, which was really necessary for the peace of some people’s minds, and will, I hope, be effectual to quiet a general suspicion, which the former act had created.
Mr. Bev. Randolph has lately returned from P. Edward; where he saw Mr. H, who grows in violence against the constitution, and is much pleased at the idea of a new convention.
The scarcity of money in Virginia can hardly be conceived by those, who sojourn in a large city. The executive have put vigorous measures in force to draw delinquent inspectors to account; and almost every commercial town is draining itself of cash to discharge, what in the whole, will not probably exceed ten thousand pounds. Tithable Negroes sell under executions for fifteen pounds: and the approach of british debts thickens the horror of the prospect. Suggest to me, what occurs to you on this last subject.
I desired Davis to make a collection, of which the inclosed is a copy.
The clerk of the council is making out under my direction a state of exports and imports from the 20th. July 1787 to the 20th. July 1788. The original will probably be finished next week, and sent to the press. I wish the returns from the naval offices were more accurate; but perhaps even their imperfect state may yield useful information. Yrs. mo sincerely
E. R.
